891 F.2d 289
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Merton E. BOND, Plaintiff-Appellant,v.Wayne C. DUNN, Department of Corrections, Commonwealth ofKentucky, Defendant-Appellee.
No. 89-6181.
United States Court of Appeals, Sixth Circuit.
Dec. 12, 1989.

Before BOYCE F. MARTIN, Jr., NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
Plaintiff Bond moves to expedite this appeal from the district court's judgment dismissing Bond's civil rights case.  42 U.S.C. § 1983 (1982).   The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon consideration, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Bond is a prisoner at the Luther Luckett Correctional Complex in LaGrange, Kentucky.   The defendant is the Commissioner of Corrections for the Commonwealth.   In his complaint, Bond alleged that the refusal of prison officials to grant him free postage and free photocopying denied him his right of access to the courts.   He requested injunctive relief and damages.


3
The defendant filed a motion to dismiss, arguing that Bond had no constitutional right to free photocopying and postage.   The case was referred to a magistrate, who recommended that the motion to dismiss be granted.   After Bond filed objections, the district court entered judgment granting the motion to dismiss.


4
The constitutional right of access to the courts does not require that prison officials provide inmates free access to photocopying machinery.   Johnson v. Parke, 642 F.2d 377, 380 (10th Cir.1981) (per curiam).   Moreover, prisoners do not have an unlimited right to free postage in connection with their right of access to the courts.   Twyman v. Crisp, 584 F.2d 352, 359 (10th Cir.1978).   Therefore, we conclude that the district court correctly granted the motion to dismiss.


5
The motion to expedite is denied.   The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.